This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1344

                 In the Matter of the Risk Level Determination of S. P. M.

                                  Filed March 23, 2015
                                        Affirmed
                                   Halbrooks, Judge


                          Minnesota Department of Corrections
                            File No. OAH 153-1100-31370

Lori Swanson, Attorney General, John D. Gross, Assistant Attorney General, St. Paul,
Minnesota (for relator)

S.P.M., Owatonna, Minnesota (pro se respondent)

      Considered and decided by Halbrooks, Presiding Judge; Johnson, Judge; and

Larkin, Judge.

                         UNPUBLISHED OPINION

HALBROOKS, Judge

      In this certiorari appeal, relator end-of-confinement review committee (ECRC)

challenges the administrative law judge’s (ALJ) determination that ECRC erred when it

assigned a risk-level III to respondent S.P.M. We affirm the ALJ’s final decision.

                                         FACTS

      In 2010, at the age of 24, S.P.M. was charged with first-degree criminal sexual

conduct for having sexual intercourse with a 14-year-old minor. S.P.M. pleaded guilty to
third-degree criminal sexual conduct, and the district court placed him on probation.

While on probation, S.P.M. was admitted to chemical-dependency and sex-offender

treatment programs. S.P.M. was discharged from one residential treatment program

because he formed an intimate relationship with another patient. On multiple occasions,

S.P.M. admitted to his therapists, doctors, and probation officer that he heard voices

telling him to kill himself and others. At one point, S.P.M. was hospitalized for suicidal

and homicidal thoughts. At another point, S.P.M. was terminated from sex-offender

treatment due to significant mental-health concerns.

      In 2012, S.P.M. called his therapist and reported that he had taken “a bunch of

pills.” The police conducted a welfare check and found the following items in S.P.M.’s

apartment:

       two black masks, leather gloves, wrist bands, a penis-fetish device, cords,
        ropes, lighter fluid, epoxy glue, a knife, wire, and medical face masks;
       a rope fashioned into a noose hanging in the doorway;
       unassembled materials to make a bomb;
       covers for two pornographic DVDs;
       photographs of S.P.M. binding and gagging a woman and using a knife while
        performing sexual acts on the woman;
       photographs of S.P.M. with a minor female touching the breast of another
        minor female over her clothes;
       a collection of books about serial killers; and
       a collection of journals containing S.P.M.’s writings and drawings, which
        included violent and sexual topics.

      A probation-violation report was filed, stating that S.P.M. used marijuana, failed

to remain law-abiding, possessed a dangerous weapon, failed to complete sex-offender

treatment, used and possessed sexually explicit material, and had contact with minors.

The district court revoked his probation and executed his 48-month sentence.


                                            2
      A psychiatric intake evaluation resulted in S.P.M.’s transfer to a mental-health unit

at another correctional facility. After being transferred back to the first correctional

facility, S.P.M. enrolled in sex-offender and chemical-dependency treatment but was later

discharged because he refused to manage his mental health and take responsibility for his

behaviors. S.P.M. was then transferred to another facility where he continued to receive

mental-health services.

      In anticipation of S.P.M.’s release from prison, a psychologist employed by the

department of corrections submitted a risk-assessment report and recommendation for

S.P.M.’s end-of-confinement review. Based on S.P.M.’s score on the Minnesota Sex

Offender Screening Tool, S.P.M. was presumptively assigned a risk-level I. But the

psychologist recommended that ECRC increase S.P.M.’s risk level to III based on

application of special concern 9. Following its meeting on March 10, 2014, ECRC

unanimously assigned S.P.M. a risk-level III, citing application of special concern 9 and

concerns for his mental health, which “warrant the most broad notification to the

community regarding possible risk of reoffending.” S.P.M. sought administrative review

of ECRC’s risk assessment.

      At the administrative-review hearing, the ALJ heard testimony from both S.P.M.

and the psychologist who conducted the risk-assessment report. The ALJ issued an order

concluding that ECRC erred by applying special concern 9 to increase S.P.M.’s

presumptive risk-level I to risk-level III. The ALJ then determined that risk-level II is

appropriate because S.P.M.’s “characteristics, specifically his mental health, history of




                                            3
medication non-compliance, and his use of marijuana,” justified application of special

concerns 2 and 4.

        ECRC petitioned for writ of certiorari, and we granted certiorari review. S.P.M.

failed to respond within the required time period. Pursuant to Minn. R. Civ. App.

P. 142.03, we proceed on the merits.

                                       DECISION

Risk-Level-Assignment Process

        The risk-level-assignment process for a sex offender nearing the end of his

confinement is governed by Minn. Stat. § 244.052 (2014). The statute provides that the

commissioner of corrections shall establish an ECRC at each state correctional facility.

Id., subd. 3(a). The ECRC “shall assess on a case-by-case basis the public risk posed by

predatory offenders who are about to be released from confinement.” Id. The ECRC

must use the risk factors described in the statute and the risk-assessment scale developed

by the commissioner of corrections when making its risk-level determination. Id., subd.

3(d)(i). The statutory risk factors include (1) “the seriousness of the offense should the

offender reoffend”; (2) “the offender’s prior offense history”; (3) “the offender’s

characteristics,” including “the offender’s response to prior treatment efforts” and “the

offender’s history of substance abuse”; (4) “the availability of community supports to the

offender”; (5) “whether the offender has indicated or credible evidence in the record

indicates that the offender will reoffend if released into the community”; and (6) whether

the offender has a physical condition that minimizes the risk of re-offending. Id., subd.

3(g).


                                            4
       The statutory risk factors and the risk-assessment scale generate a score, placing

the offender in a presumptive risk-level range of I, II, or III. “A risk-level-I designation

indicates that an offender has a low risk of reoffending, a risk-level-II designation

indicates a moderate risk of reoffending, and a risk-level-III designation indicates a high

risk of reoffending.” In re Risk Level Determination of S.S., 726 N.W.2d 121, 124

(Minn. App. 2007), review denied (Minn. Mar. 28, 2007). An offender’s risk level

dictates how much information about the offender is disclosed to the public. See Minn.

Stat. § 244.052, subd. 4(b)(1)-(3), 4b (setting the disclosure requirements based on risk

levels); see also In re Risk Level Determination of R.B.P., 640 N.W.2d 351, 354 (Minn.

App. 2002) (describing the statute’s guidelines on disclosure of information for each risk

level), review denied (Minn. May 14, 2002).

       Pursuant to its statutory authority under section 244.052, subdivision 2, the

department of corrections created a list of “special concerns” to complement its risk-

assessment scale. The special concerns allow for an upward adjustment to an offender’s

presumptive risk level. S.S., 726 N.W.2d at 125. The special concerns relevant here are:

        Special concern 2: Two or more unsuccessful chemical-dependency treatment
         interventions;
        Special concern 4: A history of prior supervision failures; and
        Special concern 9: The nature of the offender’s victim pool suggests a need for
         broader notification of the public.

“Under the Sex Offender Community Notification Act, the [ECRC], when it finds and

documents special concerns, has the authority to exercise its discretion and assign the

appropriate risk level for an offender notwithstanding the presumptive risk level indicated

by the Sex Offender Screening Tool.” R.B.P., 640 N.W.2d at 357.

                                             5
       An offender assigned a risk-level II or III may seek administrative review of

ECRC’s risk assessment. Minn. Stat. § 244.052, subd. 6. If review is sought, the ALJ

must hold a hearing and the offender has the “right to be present, to present evidence in

support of the offender’s position, to call supporting witnesses, and to cross-examine

witnesses testifying in support of the committee’s determination.” Id., subd. 6(a)-(b). At

the hearing, the offender has “the burden of proof to show, by a preponderance of the

evidence, that [ECRC’s] risk assessment determination was erroneous.” Id., subd. 6(b).

If the offender meets his burden, the ALJ makes an independent risk-level determination.

Id., subd. 6(c).

Standard of Review

       Minnesota law requires that the ALJ engage in a two-step process: first, to

determine whether ECRC’s determination was erroneous, and second, if ECRC’s

decision was erroneous, to make its own determination of the offender’s appropriate risk

level. Id. The statute provides that the ALJ’s “decision shall be final.” Id.

       Because the legislature created an administrative-review process and designated

that the final administrative decision rests with the ALJ, separation-of-powers principles

require that we refrain from intrusive review of the ALJ’s decision. See Dokmo v. Indep.

Sch. Dist. No. 11, Anoka-Hennepin, 459 N.W.2d 671, 674 (Minn. 1990). The statute

specifies that the administrative-review hearing is subject to the contested-case provisions

of Minnesota Statutes chapter 14 governing administrative proceedings. Minn. Stat.

§ 244.052, subd. 6(d). An appeal of a final administrative decision in a contested case

may be made to this court by writ of certiorari. Minn. Stat. § 14.63 (2014). “Review by


                                             6
certiorari is limited to an inspection of the record of the [administrative] tribunal” and we

are “necessarily confined to [determine] . . . whether the order or determination in a

particular case was arbitrary, oppressive, unreasonable, fraudulent, under an erroneous

theory of law, or without any evidence to support it.” Dietz v. Dodge Cnty., 487 N.W.2d
237, 239 (Minn. 1992) (quotation omitted). “Because it mandates nonintrusive and

expedient judicial review, certiorari is compatible with the maintenance of fundamental

separation of power principles, and thus is a particularly appropriate method of limiting

and coordinating judicial review” of administrative decisions. Id. (footnote omitted).

       Applying this deferential standard of review, we first address whether the ALJ

erred by finding that ECRC’s determination was erroneous. If the ALJ did not err by

finding ECRC’s determination to be erroneous, we then review whether the ALJ’s risk-

level determination (1) violates a constitutional provision; (2) exceeds the agency’s

statutory authority; (3) was made upon unlawful procedure; (4) reflects an error of law;

(5) is “unsupported by substantial evidence”; or (6) is “arbitrary or capricious.” Minn.

Stat. § 14.69 (2014).

ALJ’s Determination that ECRC’s Risk-Level Assignment Was Erroneous

       To review whether the ALJ erred by determining that ECRC erred, we must

consider whether the ALJ properly interpreted the language in special concern 9. We

give great deference to the ALJ’s interpretation of administrative rules and regulations.

St. Otto’s Home v. Minn. Dep’t of Human Servs., 437 N.W.2d 35, 40 (Minn. 1989). But

we “may reverse an agency decision if the decision was affected by an error of law.” N.




                                             7
States Power Co. v. Minn. Pub. Utils. Comm’n, 344 N.W.2d 374, 377 (Minn. 1984), cert.

denied, 467 U.S. 1256 (1984).

       Here, ECRC applied special concern 9 and increased S.P.M.’s risk level to III.

Special concern 9 states:

              The nature of the offender’s victim pool suggests a need for
              broader notification of the public than that indicated by the
              risk level associated with the offender’s score on the
              MnSOST-3.1.2.

              This includes evidence of a wider victim pool than the
              MnSOST-3.1.2 takes into account. For example: multiple age
              ranges, stranger victims, particularly vulnerable victims due
              to age (preschool or younger, elderly), physically vulnerable
              victims, developmentally delayed victims, or the presence of
              victims from uncharged offenses. This also applies if it
              appears that notification of the community might be a
              significant deterrent or preventative factor, given the
              offender’s pattern of acquiring victims.

       The ALJ noted that S.P.M. only had one prior predatory offense with one victim,

and without evidence of any uncharged offenses in the record, the ALJ concluded that

S.P.M. did not have enough victims to trigger application of special concern 9. Because

the legislature provided that the ALJ makes the final decision in risk-assessment

determinations, we conclude that the ALJ did not err in interpreting special concern 9 and

finding that it did not apply to S.P.M.’s risk-level assessment.

ALJ’s Risk-Level Determination

       After determining that S.P.M. demonstrated by a preponderance of the evidence

that ECRC erred by applying special concern 9, the ALJ determined that special concerns

2 and 4 apply to S.P.M.         Special concern 2 relates to S.P.M.’s failed chemical-



                                              8
dependency-treatment interventions. The record demonstrates that S.P.M. relapsed into

drug use and failed multiple treatment programs. Special concern 4 relates to S.P.M.’s

history of prior supervision or probation failures. The record shows that S.P.M. violated

the conditions of his probation numerous times by using marijuana, having contact with

minors, failing to complete sex-offender treatment, and failing to remain law-abiding.

       For these reasons, the ALJ assigned a risk-level II to S.P.M. The ALJ explained

its reasons for not assigning a risk-level III, noting the lack of multiple sex-offense

convictions, the lack of multiple victims, the lack of use of violence, the positive effects

of medications on S.P.M., S.P.M.’s commitment to remain abstinent from alcohol and

drugs, and the lack of verbal intent to sexually reoffend. We conclude that substantial

evidence supports the ALJ’s determination that special concerns 2 and 4 apply and that

the ALJ’s risk-level II assignment to S.P.M. is not unreasonable or arbitrary.

       Affirmed.




                                             9